UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6373



NICHOLAS W. JONES,

                                            Plaintiff - Appellant,

          versus


M. E. TUTHILL, Captain, CO, V; M. D. GAVIGAN,
Sergeant, CO, III; L. BROWN, Officer, CO, II;
JOHN SWIVEL, Officer, CO, II; R. CHERRY,
Officer, CO, II; R. BURKER, Officer, CO, II;
RICHARD A. LANHAM, SR., Commissioner; WILLIAM
L. SMITH, Warden; MARYLAND DIVISION OF
CORRECTION-PERSONNEL   AND   OFFICIALS;   BOB
FEENEY, Project Administrator, Correctional
Medical Systems, Incorporated; STEPHEN MACK,
Matt, Doc Adjustment Hearing Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-93-2644-K)


Submitted:   June 12, 1997                 Decided:   June 18, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Nicholas W. Jones, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland; Philip Melton Andrews, Aron Uri
Raskas, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting him
twenty days in which to submit the filing fee and denying him pro

bono representation. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                                2